Exhibit 10.15

 

AMENDED AND RESTATED
EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
“Agreement”) is made and entered into as of October 10, 2003, by and among
Avocent Huntsville Corp., an Alabama corporation (“AHC” or “Employer”), Avocent
Corporation, a Delaware corporation, and R. Byron Driver (the “Employee”).

 

RECITALS

 

WHEREAS, Avocent Corporation and its affiliates including Avocent International
Ltd., Avocent Huntsville Corp., and Avocent Redmond Corp. (Avocent Corporation
and its affiliates are collectively referred to in this Agreement as “Avocent”)
are engaged in the business of designing, manufacturing, and selling
connectivity solutions for enterprise data centers, service providers, and
financial institutions; and

 

WHEREAS, Employee, Avocent Employment Services Co., and Avocent Corporation
entered into that certain Employment and Noncompetition Agreement dated July 1,
1999, as amended by that certain First Amendment dated March 7, 2000
(collectively, the “Original Employment Agreement”); and

 

WHEREAS, Employee, Employer, and Avocent Corporation now wish to amend and
restate the Original Employment Agreement with this Amended and Restated
Employment and Noncompetition Agreement.

 

AGREEMENT

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 


1.                                       DUTIES.  DURING THE TERM OF THIS
AGREEMENT, THE EMPLOYEE AGREES TO BE EMPLOYED BY EMPLOYER AND TO SERVE AVOCENT
AS ITS SENIOR VICE PRESIDENT OF OPERATIONS.  THE EMPLOYEE SHALL DEVOTE SUCH OF
HIS BUSINESS TIME, ENERGY, AND SKILL TO THE AFFAIRS OF AVOCENT AND EMPLOYER AS
SHALL BE NECESSARY TO PERFORM THE DUTIES OF SENIOR VICE PRESIDENT OF
OPERATIONS.  THE EMPLOYEE SHALL REPORT TO THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER AND THE EXECUTIVE VICE PRESIDENT OF EMPLOYER AND AVOCENT CORPORATION AND
TO THE BOARDS OF DIRECTORS OF THE EMPLOYER AND AVOCENT CORPORATION, AND AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE SHALL HAVE POWERS AND
DUTIES AT LEAST COMMENSURATE WITH HIS POSITION AS SENIOR VICE PRESIDENT OF
OPERATIONS OF AVOCENT CORPORATION.


 


2.                                       TERM OF EMPLOYMENT.


 


2.1                                 DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  “TERMINATION FOR CAUSE” SHALL MEAN
TERMINATION BY THE EMPLOYER OR AVOCENT CORPORATION OF THE EMPLOYEE’S EMPLOYMENT
WITH THE EMPLOYER OR AVOCENT BY REASON OF THE EMPLOYEE’S WILLFUL DISHONESTY
TOWARDS, FRAUD UPON, OR DELIBERATE INJURY OR ATTEMPTED INJURY TO, THE EMPLOYER
OR AVOCENT OR BY REASON OF THE EMPLOYEE’S WILLFUL MATERIAL BREACH OF THIS
AGREEMENT WHICH HAS RESULTED IN MATERIAL INJURY TO THE EMPLOYER OR AVOCENT.

 

--------------------------------------------------------------------------------


 


(B)                                 “TERMINATIONS OTHER THAN FOR CAUSE” SHALL
MEAN TERMINATION BY THE EMPLOYER OR AVOCENT CORPORATION OF THE EMPLOYEE’S
EMPLOYMENT WITH THE EMPLOYER OR AVOCENT (OTHER THAN IN A TERMINATION FOR CAUSE)
AND SHALL INCLUDE ANY CONSTRUCTIVE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY
REASON OF MATERIAL BREACH OF THIS AGREEMENT BY THE EMPLOYER OR AVOCENT, SUCH
CONSTRUCTIVE TERMINATION TO BE EFFECTIVE UPON THIRTY (30) DAYS WRITTEN NOTICE
FROM THE EMPLOYEE TO THE EMPLOYER OF SUCH CONSTRUCTIVE TERMINATION.


 


(C)                                  “VOLUNTARY TERMINATION” SHALL MEAN
TERMINATION BY THE EMPLOYEE OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR
AVOCENT OTHER THAN (I) CONSTRUCTIVE TERMINATION AS DESCRIBED IN
SUBSECTION 2.1(B), (II) “TERMINATION UPON A CHANGE IN CONTROL” AS DESCRIBED IN
SECTION 2.1(E), AND (III) TERMINATION BY REASON OF THE EMPLOYEE’S DISABILITY OR
DEATH AS DESCRIBED IN SECTIONS 2.5 AND 2.6.


 


(D)                                 “TERMINATION UPON A CHANGE IN CONTROL” SHALL
MEAN (I) A TERMINATION BY THE EMPLOYEE OF THE EMPLOYEE’S EMPLOYMENT WITH THE
EMPLOYER OR AVOCENT WITHIN SIX (6) MONTHS FOLLOWING ANY “CHANGE IN CONTROL” OR
(II) ANY TERMINATION BY THE EMPLOYER OR AVOCENT CORPORATION OF THE EMPLOYEE’S
EMPLOYMENT WITH THE EMPLOYER OR AVOCENT(OTHER THAN A TERMINATION FOR CAUSE)
WITHIN EIGHTEEN (18) MONTHS FOLLOWING ANY “CHANGE IN CONTROL.”


 


(E)                                  “CHANGE IN CONTROL” SHALL MEAN, AFTER THE
DATE OF THIS AGREEMENT, ANY ONE OF THE FOLLOWING EVENTS:


 

(I)                                     ANY PERSON (OTHER THAN AVOCENT
CORPORATION) ACQUIRES BENEFICIAL OWNERSHIP OF EMPLOYER’S OR AVOCENT
CORPORATION’S SECURITIES AND IS OR THEREBY BECOMES A BENEFICIAL OWNER OF
SECURITIES ENTITLING SUCH PERSON TO EXERCISE TWENTY-FIVE PERCENT (25%) OR MORE
OF THE COMBINED VOTING POWER OF EMPLOYER’S OR AVOCENT CORPORATION’S THEN
OUTSTANDING STOCK.  FOR PURPOSES OF THIS AGREEMENT, “BENEFICIAL OWNERSHIP” SHALL
BE DETERMINED IN ACCORDANCE WITH REGULATION 13D UNDER THE SECURITIES EXCHANGE
ACT OF 1934, OR ANY SIMILAR SUCCESSOR REGULATION OR RULE; AND THE TERM “PERSON”
SHALL INCLUDE ANY NATURAL PERSON, CORPORATION, PARTNERSHIP, TRUST OR
ASSOCIATION, OR ANY GROUP OR COMBINATION THEREOF, WHOSE OWNERSHIP OF EMPLOYER’S
OR AVOCENT CORPORATION’S SECURITIES WOULD BE REQUIRED TO BE REPORTED UNDER SUCH
REGULATION 13D, OR ANY SIMILAR SUCCESSOR REGULATION OR RULE.

 

(II)                                  WITHIN ANY TWENTY-FOUR (24) MONTH PERIOD,
THE INDIVIDUALS WHO WERE DIRECTORS OF AVOCENT CORPORATION AT THE BEGINNING OF
ANY SUCH PERIOD, TOGETHER WITH ANY OTHER DIRECTORS FIRST ELECTED AS DIRECTORS OF
AVOCENT CORPORATION PURSUANT TO NOMINATIONS APPROVED OR RATIFIED BY AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO ANY SUCH
ELECTION, CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF AVOCENT
CORPORATION.

 

(III)                               AVOCENT CORPORATION’S STOCKHOLDERS APPROVE:

 

(1)                                  ANY CONSOLIDATION OR MERGER OF AVOCENT
CORPORATION IN WHICH AVOCENT CORPORATION IS NOT THE CONTINUING OR SURVIVING
CORPORATION OR PURSUANT TO WHICH SHARES OF AVOCENT CORPORATION COMMON STOCK
WOULD BE CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER
OR CONSOLIDATION OF AVOCENT CORPORATION IN WHICH THE HOLDERS OF AVOCENT
CORPORATION’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER OR CONSOLIDATION HAVE
SUBSTANTIALLY THE SAME PROPORTIONATE OWNERSHIP AND VOTING CONTROL OF THE
SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION; OR

 

2

--------------------------------------------------------------------------------


 

(2)                                  ANY SALE, LEASE, EXCHANGE, LIQUIDATION OR
OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF AVOCENT CORPORATION.

 

Notwithstanding subparagraphs (e)(iii)(1) and (e)(iii)(2) above, the term
“Change in Control” shall not include a consolidation, merger, or other
reorganization if upon consummation of such transaction all of the outstanding
voting stock of Avocent Corporation is owned, directly or indirectly, by a
holding company, and the holders of Avocent Corporation’s common stock
immediately prior to the transaction have substantially the same proportionate
ownership and voting control of such holding company after such transaction.

 


2.2                                 BASIC TERM.  THE TERM OF EMPLOYMENT OF THE
EMPLOYEE BY THE EMPLOYER SHALL BE FOR THE PERIOD BEGINNING ON THE DATE OF THIS
AGREEMENT, AND ENDING ON DECEMBER 31, 2007, UNLESS TERMINATED EARLIER PURSUANT
TO THIS SECTION 2.  AT ANY TIME BEFORE DECEMBER 31, 2007, THE EMPLOYER AND THE
EMPLOYEE MAY BY MUTUAL WRITTEN AGREEMENT EXTEND THE EMPLOYEE’S EMPLOYMENT UNDER
THE TERMS OF THIS AGREEMENT FOR SUCH ADDITIONAL PERIODS AS THEY MAY AGREE.


 


2.3                                 TERMINATION FOR CAUSE.  TERMINATION FOR
CAUSE MAY BE EFFECTED BY THE EMPLOYER AT ANY TIME DURING THE TERM OF THIS
AGREEMENT AND SHALL BE EFFECTED BY THIRTY (30) DAYS WRITTEN NOTIFICATION TO THE
EMPLOYEE FROM THE BOARDS OF DIRECTORS OF EMPLOYER AND AVOCENT CORPORATION
STATING THE REASON FOR TERMINATION.  UPON TERMINATION FOR CAUSE, THE EMPLOYEE
IMMEDIATELY SHALL BE PAID ALL ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT
EARNED, VESTED DEFERRED COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT
SHARING PLAN BENEFITS WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE
PLAN), ANY BENEFITS UNDER ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE
IS A PARTICIPANT TO THE FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS,
ACCRUED VACATION PAY AND ANY APPROPRIATE BUSINESS EXPENSES INCURRED BY THE
EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER, ALL TO THE DATE OF
TERMINATION, BUT THE EMPLOYEE SHALL NOT BE PAID ANY OTHER COMPENSATION OR
REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION, SEVERANCE COMPENSATION.


 


2.4                                 TERMINATION OTHER THAN FOR CAUSE. 
NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, THE EMPLOYER MAY EFFECT A
TERMINATION OTHER THAN FOR CAUSE AT ANY TIME UPON GIVING THIRTY (30) DAYS
WRITTEN NOTICE TO THE EMPLOYEE OF SUCH TERMINATION.  UPON ANY TERMINATION OTHER
THAN FOR CAUSE, THE EMPLOYEE SHALL IMMEDIATELY BE PAID ALL ACCRUED SALARY, BONUS
COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED COMPENSATION, IF ANY (OTHER
THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS WHICH WILL BE PAID IN
ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER ANY PLANS OF EMPLOYER
OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE FULL EXTENT OF THE
EMPLOYEE’S RIGHTS UNDER SUCH PLANS, ACCRUED VACATION PAY AND ANY APPROPRIATE
BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES
HEREUNDER, ALL TO THE DATE OF TERMINATION, AND ALL SEVERANCE COMPENSATION
PROVIDED IN SECTION 4.2, BUT NO OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND.


 


2.5                                 TERMINATION BY REASON OF DISABILITY.  IF,
DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE, IN THE REASONABLE JUDGMENT OF
THE BOARD OF DIRECTORS OF AVOCENT CORPORATION, HAS FAILED TO PERFORM HIS DUTIES
UNDER THIS AGREEMENT ON ACCOUNT OF ILLNESS OR PHYSICAL OR MENTAL INCAPACITY, AND
SUCH ILLNESS OR INCAPACITY CONTINUES FOR A PERIOD OF MORE THAN SIX (6)
CONSECUTIVE MONTHS, THE EMPLOYER SHALL HAVE THE RIGHT TO TERMINATE THE
EMPLOYEE’S EMPLOYMENT HEREUNDER BY DELIVERY OF WRITTEN NOTICE TO THE EMPLOYEE AT
ANY TIME AFTER SUCH SIX MONTH PERIOD AND PAYMENT TO THE EMPLOYEE OF ALL ACCRUED
SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, ADDITIONAL

 

3

--------------------------------------------------------------------------------


 

bonus compensation in an amount equal to the average annual bonus earned by the
Employee as an employee of Avocent Corporation and its affiliates and
predecessors in the two (2) years immediately preceding the date of termination,
vested deferred compensation, if any (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Employer or Avocent in which the Employee is a
participant to the full extent of the Employee’s rights under such plans
(including having the vesting of any awards granted to the Employee under any
AHC or Avocent stock option plans fully accelerated), accrued vacation pay and
any appropriate business expenses incurred by the Employee in connection with
his duties hereunder, all to the date of termination, with the exception of
medical and dental benefits which shall continue through the expiration of this
Agreement, but the Employee shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.


 


2.6                                 TERMINATION BY REASON OF DEATH.  IN THE
EVENT OF THE EMPLOYEE’S DEATH DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE’S
EMPLOYMENT SHALL BE DEEMED TO HAVE TERMINATED AS OF THE LAST DAY OF THE MONTH
DURING WHICH HIS DEATH OCCURS AND THE EMPLOYER SHALL PAY TO HIS ESTATE OR SUCH
BENEFICIARIES AS THE EMPLOYEE MAY FROM TIME TO TIME DESIGNATE ALL ACCRUED
SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED COMPENSATION,
IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS WHICH WILL BE
PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER ANY PLANS OF
EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE FULL EXTENT OF
THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS (INCLUDING HAVING THE VESTING OF ANY
AWARDS GRANTED TO THE EMPLOYEE UNDER ANY AHC OR AVOCENT STOCK OPTION PLANS FULLY
ACCELERATED), ACCRUED VACATION PAY AND ANY APPROPRIATE BUSINESS EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER, ALL TO THE
DATE OF TERMINATION, BUT THE EMPLOYEE’S ESTATE SHALL NOT BE PAID ANY OTHER
COMPENSATION OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION,
SEVERANCE COMPENSATION.


 


2.7                                 VOLUNTARY TERMINATION.  NOTWITHSTANDING
ANYTHING ELSE IN THIS AGREEMENT, THE EMPLOYEE MAY EFFECT A VOLUNTARY TERMINATION
AT ANY TIME UPON GIVING THIRTY (30) DAYS WRITTEN NOTICE TO THE EMPLOYER OF SUCH
TERMINATION.  IN THE EVENT OF A VOLUNTARY TERMINATION, THE EMPLOYER SHALL
IMMEDIATELY PAY ALL ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED,
VESTED DEFERRED COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING
PLAN BENEFITS WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY
BENEFITS UNDER ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A
PARTICIPANT TO THE FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS,
ACCRUED VACATION PAY AND ANY APPROPRIATE BUSINESS EXPENSES INCURRED BY THE
EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER, ALL TO THE DATE OF
TERMINATION, BUT NO OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND, INCLUDING
WITHOUT LIMITATION, SEVERANCE COMPENSATION.


 


2.8                                 TERMINATION UPON A CHANGE IN CONTROL.  IN
THE EVENT OF A TERMINATION UPON A CHANGE IN CONTROL, THE EMPLOYEE SHALL
IMMEDIATELY BE PAID ALL ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED,
VESTED DEFERRED COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING
PLAN BENEFITS WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY
BENEFITS UNDER ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A
PARTICIPANT TO THE FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS
(INCLUDING HAVING THE VESTING OF ANY AWARDS GRANTED TO THE EMPLOYEE UNDER ANY
AHC OR AVOCENT STOCK OPTION PLANS FULLY ACCELERATED), ACCRUED VACATION PAY AND
ANY APPROPRIATE BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH
HIS DUTIES HEREUNDER, ALL TO THE DATE OF TERMINATION, AND ALL SEVERANCE
COMPENSATION PROVIDED IN SECTION 4.1, BUT NO OTHER COMPENSATION OR REIMBURSEMENT
OF ANY KIND.

 

4

--------------------------------------------------------------------------------


 


3.                                       SALARY, BENEFITS AND BONUS COMPENSATION

 


3.1                                 BASE SALARY.  EFFECTIVE JANUARY 1, 2003, AS
PAYMENT FOR THE SERVICES TO BE RENDERED BY THE EMPLOYEE AS PROVIDED IN SECTION 1
AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 2, THE EMPLOYER AGREES TO PAY
TO THE EMPLOYEE A “BASE SALARY” AT THE RATE OF $205,000.00 PER ANNUM, PAYABLE IN
EQUAL BI-WEEKLY INSTALLMENTS.  THE BASE SALARY FOR EACH CALENDAR YEAR (OR
PRORATION THEREOF) BEGINNING JANUARY 1, 2004 SHALL BE DETERMINED BY THE BOARD OF
DIRECTORS OF AVOCENT CORPORATION UPON A RECOMMENDATION OF THE COMPENSATION
COMMITTEE OF AVOCENT CORPORATION (THE “COMPENSATION COMMITTEE”), WHICH SHALL
AUTHORIZE AN INCREASE IN THE EMPLOYEE’S BASE SALARY IN AN AMOUNT WHICH, AT A
MINIMUM, SHALL BE EQUAL TO THE CUMULATIVE COST-OF-LIVING INCREMENT ON THE BASE
SALARY AS REPORTED IN THE “CONSUMER PRICE INDEX FOR ALL URBAN CONSUMERS (CPI-U),
ALL ITEMS INDEX, FOR SOUTH URBAN SIZE A (MORE THAN 1,500,000)” PUBLISHED BY THE
U.S. DEPARTMENT OF LABOR (USING JANUARY 1, 2003, AS THE BASE DATE FOR
COMPUTATION PRORATED FOR ANY PARTIAL YEAR).  THE EMPLOYEE’S BASE SALARY SHALL BE
REVIEWED ANNUALLY BY THE BOARD OF DIRECTORS AND THE COMPENSATION COMMITTEE OF
AVOCENT CORPORATION.


 


3.2                                 BONUSES.  THE EMPLOYEE SHALL BE ELIGIBLE TO
RECEIVE A BONUS FOR EACH CALENDAR YEAR (OR PORTION THEREOF) DURING THE TERM OF
THIS AGREEMENT AND ANY EXTENSIONS THEREOF, WITH THE ACTUAL AMOUNT OF ANY SUCH
BONUS TO BE DETERMINED IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OF
AVOCENT CORPORATION BASED UPON ITS EVALUATION OF THE EMPLOYEE’S PERFORMANCE
DURING SUCH YEAR.  ALL SUCH BONUSES SHALL BE PAYABLE DURING THE LAST MONTH OF
THE FISCAL YEAR OR WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF THE FISCAL YEAR
TO WHICH SUCH BONUS RELATES.  ALL SUCH BONUSES SHALL BE REVIEWED ANNUALLY BY THE
COMPENSATION COMMITTEE OF AVOCENT CORPORATION.


 


3.3                                 ADDITIONAL BENEFITS.  DURING THE TERM OF
THIS AGREEMENT, THE EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING FRINGE BENEFITS:


 


(A)                                  THE EMPLOYEE BENEFITS.  THE EMPLOYEE SHALL
BE ELIGIBLE TO PARTICIPATE IN SUCH OF AVOCENT’S BENEFITS AND DEFERRED
COMPENSATION PLANS AS ARE NOW GENERALLY AVAILABLE OR LATER MADE GENERALLY
AVAILABLE TO EXECUTIVE OFFICERS OR AVOCENT, INCLUDING, WITHOUT LIMITATION, STOCK
OPTION PLANS, SECTION 401(K) PLAN, PROFIT SHARING PLANS, DEFERRED COMPENSATION
PLAN, ANNUAL PHYSICAL EXAMINATIONS, DENTAL AND MEDICAL PLANS, PERSONAL
CATASTROPHE AND DISABILITY INSURANCE, RETIREMENT PLANS AND SUPPLEMENTARY
EXECUTIVE RETIREMENT PLANS, IF ANY.  FOR PURPOSES OF ESTABLISHING THE LENGTH OF
SERVICE UNDER ANY BENEFIT PLANS OR PROGRAMS OF AHC OR AVOCENT, THE EMPLOYEE’S
EMPLOYMENT WITH THE EMPLOYER (OR ANY SUCCESSOR) WILL BE DEEMED TO HAVE COMMENCED
ON THE DATE THAT EMPLOYEE FIRST COMMENCED EMPLOYMENT WITH AHC, WHICH WAS
AUGUST 17, 1992 .


 


(B)                                 VACATION.  THE EMPLOYEE SHALL BE ENTITLED TO
VACATION IN ACCORDANCE WITH THE AVOCENT CORPORATION’S VACATION POLICY BUT IN NO
EVENT LESS THAN THREE (3) WEEKS DURING EACH YEAR OF THIS AGREEMENT.


 


(C)                                  LIFE INSURANCE.  FOR THE TERM OF THIS
AGREEMENT AND ANY EXTENSIONS THEREOF, THE EMPLOYER SHALL AT ITS EXPENSE PROCURE
AND KEEP IN EFFECT TERM LIFE INSURANCE ON THE LIFE OF THE EMPLOYEE, PAYABLE TO
SUCH BENEFICIARIES AS THE EMPLOYEE MAY FROM TIME TO TIME DESIGNATE, IN AN
AGGREGATE AMOUNT EQUAL TO THREE TIMES THE EMPLOYEE’S BASE SALARY.  SUCH POLICY
SHALL BE OWNED BY THE EMPLOYEE OR BY ANY PERSON OR ENTITY WITH AN INSURABLE
INTEREST IN THE LIFE OF THE EMPLOYEE.

 

5

--------------------------------------------------------------------------------


 


(D)                                 REIMBURSEMENT FOR EXPENSES.  DURING THE TERM
OF THIS AGREEMENT, THE EMPLOYER OR AVOCENT CORPORATION SHALL REIMBURSE THE
EMPLOYEE FOR REASONABLE AND PROPERLY DOCUMENTED OUT-OF-POCKET BUSINESS AND/OR
ENTERTAINMENT EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES
UNDER THIS AGREEMENT IN ACCORDANCE WITH AVOCENT’S STANDARD REIMBURSEMENT
POLICIES.


 


4.                                       SEVERANCE COMPENSATION.


 


4.1                                 SEVERANCE COMPENSATION IN THE EVENT OF A
TERMINATION UPON A CHANGE IN CONTROL.  IN THE EVENT OF A TERMINATION UPON A
CHANGE IN CONTROL, THE EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION HIS BASE
SALARY (AT THE RATE PAYABLE AT THE TIME OF SUCH TERMINATION) FOR A PERIOD OF
TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION UPON A CHANGE IN CONTROL,
ON THE DATES SPECIFIED IN SECTION 3.1, AND THE EMPLOYEE SHALL ALSO BE PAID AN
AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS EARNED BY THE EMPLOYEE AS AN EMPLOYEE
OF AVOCENT CORPORATION AND ITS AFFILIATES AND PREDECESSORS IN THE TWO (2) YEARS
IMMEDIATELY PRECEDING THE DATE OF TERMINATION.  NOTWITHSTANDING ANYTHING IN THIS
SECTION 4.1 TO THE CONTRARY, THE EMPLOYEE MAY IN THE EMPLOYEE’S SOLE DISCRETION,
BY DELIVERY OF A NOTICE TO THE EMPLOYER WITHIN THIRTY (30) DAYS FOLLOWING A
TERMINATION UPON A CHANGE IN CONTROL, ELECT TO RECEIVE FROM THE EMPLOYER A LUMP
SUM SEVERANCE PAYMENT BY BANK CASHIER’S CHECK EQUAL TO THE PRESENT VALUE OF THE
FLOW OF CASH PAYMENTS THAT WOULD OTHERWISE BE PAID TO THE EMPLOYEE PURSUANT TO
THIS SECTION 4.1.  SUCH PRESENT VALUE SHALL BE DETERMINED AS OF THE DATE OF
DELIVERY OF THE NOTICE OF ELECTION BY THE EMPLOYEE AND SHALL BE BASED ON A
DISCOUNT RATE EQUAL TO THE INTEREST RATE OF 90-DAY U.S. TREASURY BILLS, AS
REPORTED IN THE WALL STREET JOURNAL (OR SIMILAR PUBLICATION), ON THE DATE OF
DELIVERY OF THE ELECTION NOTICE.  IF THE EMPLOYEE ELECTS TO RECEIVE A LUMP SUM
SEVERANCE PAYMENT, AVOCENT CORPORATION SHALL CAUSE THE EMPLOYER TO MAKE SUCH
PAYMENT TO THE EMPLOYEE WITHIN TEN (10) DAYS FOLLOWING THE DATE ON WHICH THE
EMPLOYEE NOTIFIES THE EMPLOYER OF THE EMPLOYEE’S ELECTION.  THE EMPLOYEE SHALL
ALSO BE ENTITLED TO HAVE THE VESTING OF ANY AWARDS GRANTED TO THE EMPLOYEE UNDER
ANY AHC OR AVOCENT STOCK OPTION PLANS FULLY ACCELERATED.  THE EMPLOYEE SHALL BE
PROVIDED WITH MEDICAL PLAN BENEFITS UNDER ANY HEALTH PLANS OF AVOCENT OR
EMPLOYER IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE FULL EXTENT OF THE
EMPLOYEE’S RIGHTS UNDER SUCH PLANS FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE OF SUCH TERMINATION UPON A CHANGE IN CONTROL (EVEN IF EMPLOYEE ELECTS TO
RECEIVE A LUMP SUM SEVERANCE PAYMENT).


 


4.2                                 SEVERANCE COMPENSATION IN THE EVENT OF A
TERMINATION OTHER THAN FOR CAUSE.  IN THE EVENT OF A TERMINATION OTHER THAN FOR
CAUSE, THE EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION HIS BASE SALARY (AT
THE RATE PAYABLE AT THE TIME OF SUCH TERMINATION) FOR A PERIOD OF TWELVE (12)
MONTHS FROM THE DATE OF SUCH TERMINATION, ON THE DATES SPECIFIED IN SECTION 3.1,
AND EMPLOYEE SHALL ALSO BE PAID AN AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS
EARNED BY THE EMPLOYEE AS AN EMPLOYEE OF AVOCENT CORPORATION AND ITS AFFILIATES
AND PREDECESSORS IN THE TWO (2) YEARS IMMEDIATELY PRECEDING THE DATE OF
TERMINATION.  NOTWITHSTANDING ANYTHING IN THIS SECTION 4.2 TO THE CONTRARY, THE
EMPLOYEE MAY IN THE EMPLOYEE’S SOLE DISCRETION, BY DELIVERY OF A NOTICE TO THE
EMPLOYER WITHIN THIRTY (30) DAYS FOLLOWING A TERMINATION OTHER THAN FOR CAUSE,
ELECT TO RECEIVE FROM THE EMPLOYER A LUMP SUM SEVERANCE PAYMENT BY BANK
CASHIER’S CHECK EQUAL TO THE PRESENT VALUE OF THE FLOW OF CASH PAYMENTS THAT
WOULD OTHERWISE BE PAID TO THE EMPLOYEE PURSUANT TO THIS SECTION 4.2.  SUCH
PRESENT VALUE SHALL BE DETERMINED AS OF THE DATE OF DELIVERY OF THE NOTICE OF
ELECTION BY THE EMPLOYEE AND SHALL BE BASED ON A DISCOUNT RATE EQUAL TO THE
INTEREST RATE ON 90-DAY U.S. TREASURY BILLS, AS REPORTED IN THE WALL STREET
JOURNAL (OR SIMILAR PUBLICATION), ON THE DATE OF DELIVERY OF THE ELECTION
NOTICE.  IF THE EMPLOYEE ELECTS TO RECEIVE A LUMP

 

6

--------------------------------------------------------------------------------


 

sum severance payment, Avocent Corporation shall cause the Employer to make such
payment to the Employee within ten (10) days following the date on which the
Employee notifies the Employer of the Employee’s election.  The Employee shall
also be entitled to have the vesting of any awards granted to the Employee under
any AHC or Avocent stock option plans fully accelerated. The Employee shall be
provided with medical plan benefits under any health plans of Avocent or
Employer in which the Employee is a participant to the full extent of the
Employee’s rights under such plans for a period of twelve (12) months from the
date of such Termination Other Than for Cause (even if Employee elects to
receive a lump sum severance payment).


 


4.3                                 NO SEVERANCE COMPENSATION UNDER OTHER
TERMINATION.  IN THE EVENT OF A VOLUNTARY TERMINATION, TERMINATION FOR CAUSE,
TERMINATION BY REASON OF THE EMPLOYEE’S DISABILITY PURSUANT TO SECTION 2.5,
TERMINATION BY REASON OF THE EMPLOYEE’S DEATH PURSUANT TO SECTION 2.6, THE
EMPLOYEE OR HIS ESTATE SHALL NOT BE PAID ANY SEVERANCE COMPENSATION.


 


5.                                       NON-COMPETITION OBLIGATIONS.  UNLESS
WAIVED OR REDUCED BY THE EMPLOYER OR AVOCENT, DURING THE TERM OF THIS AGREEMENT
AND FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER, THE EMPLOYEE WILL NOT,
WITHOUT THE EMPLOYER’S AND AVOCENT CORPORATION’S PRIOR WRITTEN CONSENT, DIRECTLY
OR INDIRECTLY, ALONE OR AS A PARTNER, JOINT VENTURER, OFFICER, DIRECTOR,
EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR OR STOCKHOLDER OF ANY
COMPANY OR BUSINESS, ENGAGE IN ANY BUSINESS ACTIVITY IN THE UNITED STATES,
CANADA, EUROPE, OR ASIA WHICH IS SUBSTANTIALLY SIMILAR TO OR IN DIRECT
COMPETITION WITH ANY OF THE BUSINESS ACTIVITIES OF OR SERVICES PROVIDED BY THE
EMPLOYER OR AVOCENT AT SUCH TIME.  NOTWITHSTANDING THE FOREGOING, THE OWNERSHIP
BY THE EMPLOYEE OF NOT MORE THAN FIVE PERCENT (5%) OF THE SHARES OF STOCK OF ANY
CORPORATION HAVING A CLASS OF EQUITY SECURITIES ACTIVELY TRADED ON A NATIONAL
SECURITIES EXCHANGE OR ON THE NASDAQ STOCK MARKET SHALL NOT BE DEEMED, IN AND OF
ITSELF, TO VIOLATE THE PROHIBITIONS OF THIS SECTION 5.


 


6.                                       MISCELLANEOUS.


 


6.1                                 PAYMENT OBLIGATIONS.  IF LITIGATION AFTER A
CHANGE IN CONTROL SHALL BE BROUGHT TO ENFORCE OR INTERPRET ANY PROVISION
CONTAINED HEREIN, THE EMPLOYER AND AVOCENT CORPORATION, TO THE EXTENT PERMITTED
BY APPLICABLE LAW AND THE EMPLOYER’S AND AVOCENT CORPORATION’S ARTICLES OF
INCORPORATION AND BYLAWS, EACH HEREBY INDEMNIFIES THE EMPLOYEE FOR THE
EMPLOYEE’S REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN SUCH
LITIGATION.


 


6.2                                 GUARANTEE.  AVOCENT CORPORATION HEREBY
UNCONDITIONAL AND IRREVOCABLE GUARANTEES ALL PAYMENT OBLIGATIONS OF THE EMPLOYER
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE EMPLOYER’S OBLIGATIONS
UNDER SECTIONS 2, 3, 4, AND 6 HEREOF.


 


6.3                                 WITHHOLDINGS.  ALL COMPENSATION AND BENEFITS
TO THE EMPLOYEE HEREUNDER SHALL BE REDUCED BY ALL FEDERAL, STATE, LOCAL, AND
OTHER WITHHOLDINGS AND SIMILAR TAXES AND PAYMENTS REQUIRED BY APPLICABLE LAW.


 


6.4                                 WAIVER.  THE WAIVER OF THE BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR OTHER PROVISION HEREOF.


 


6.5                                 ENTIRE AGREEMENT; MODIFICATIONS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THIS AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS AGREEMENT
SUPERSEDES ANY AND ALL PRIOR UNDERSTANDINGS, AGREEMENTS,

 

7

--------------------------------------------------------------------------------


 

plans and negotiations, whether written or oral with respect to the subject
matter hereof including without limitation, the Original Employment Agreement,
and any understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to the Employee from the
Employer or Avocent Corporation.  All modifications to the Agreement must be in
writing and signed by the party against whom enforcement of such modification is
sought.


 


6.6                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY
HAND DELIVERY OR FIRST CLASS MAIL, CERTIFIED OR REGISTERED WITH RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON HAND DELIVERY TO AN
OFFICER OF THE EMPLOYER OR THE EMPLOYEE, AS THE CASE MAY BE, OR UPON THREE (3)
DAYS AFTER MAILING TO THE RESPECTIVE PERSONS NAMED BELOW:


 

If to the Employer/Avocent:

Avocent Corporation

 

4991 Corporate Drive

 

Huntsville, AL 35805

 

Attn:

Executive Vice President

 

Copy to:

General Counsel

 

 

If to the Employee:

R. Byron Driver

 

 

 

 

 

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 6.6.

 


6.7                                 HEADINGS.  THE SECTION HEADINGS HEREIN ARE
INTENDED FOR REFERENCE AND SHALL NOT BY THEMSELVES DETERMINE THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


 


6.8                                 GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ALABAMA.  THE EMPLOYEE, THE EMPLOYER, AND AVOCENT CORPORATION EACH HEREBY
EXPRESSLY CONSENTS TO THE EXCLUSIVE VENUE OF THE STATE AND FEDERAL COURTS
LOCATED IN HUNTSVILLE, ALABAMA, FOR ANY LAWSUIT ARISING FROM OR RELATING TO THIS
AGREEMENT.


 


6.9                                 ARBITRATION.  ANY CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR BREACH THEREOF, SHALL BE
SETTLED BY ARBITRATION IN HUNTSVILLE, ALABAMA, IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON ANY PROPER AWARD
RENDERED BY THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  THERE SHALL BE THREE (3) ARBITRATORS, ONE (1) TO BE CHOSEN DIRECTLY BY
EACH PARTY AT WILL, AND THE THIRD ARBITRATOR TO BE SELECTED BY THE TWO (2)
ARBITRATORS SO CHOSEN.  TO THE EXTENT PERMITTED BY THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, THE SELECTED ARBITRATORS MAY GRANT EQUITABLE RELIEF. 
EACH PARTY SHALL PAY THE FEES OF THE ARBITRATOR SELECTED BY HIM AND OF HIS OWN
ATTORNEYS, AND THE EXPENSES OF HIS WITNESSES AND ALL OTHER EXPENSES CONNECTED
WITH THE PRESENTATION OF HIS CASE.  THE COST OF THE ARBITRATION INCLUDING THE
COST OF THE RECORD OR TRANSCRIPTS THEREOF, IF ANY, ADMINISTRATIVE FEES, AND ALL
OTHER FEES AND COSTS SHALL BE BORNE EQUALLY BY THE PARTIES.


 


6.10                           SEVERABILITY.  IF A COURT OR OTHER BODY OF
COMPETENT JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS
EXCESSIVE IN SCOPE OR OTHERWISE INVALID OR

 

8

--------------------------------------------------------------------------------


 

unenforceable, such provision shall be adjusted rather than voided, if possible,
and all other provisions of this Agreement shall be deemed valid and enforceable
to the extent possible.


 


6.11                           SURVIVAL OF EMPLOYER’S OBLIGATIONS.  THE
EMPLOYER’S AND AVOCENT CORPORATION’S OBLIGATIONS HEREUNDER SHALL NOT BE
TERMINATED BY REASON OF ANY LIQUIDATION, DISSOLUTION, BANKRUPTCY, CESSATION OF
BUSINESS, OR SIMILAR EVENT RELATING TO THE EMPLOYER OR AVOCENT CORPORATION. 
THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY MERGER OR CONSOLIDATION OR OTHER
REORGANIZATION OF THE EMPLOYER OR AVOCENT CORPORATION.  IN THE EVENT ANY SUCH
MERGER, CONSOLIDATION OR REORGANIZATION SHALL BE ACCOMPLISHED BY TRANSFER OF
STOCK OR BY TRANSFER OF ASSETS OR OTHERWISE, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SURVIVING OR RESULTING
CORPORATION OR PERSON.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE
PARTIES; PROVIDED, HOWEVER, THAT EXCEPT AS HEREIN EXPRESSLY PROVIDED, THIS
AGREEMENT SHALL NOT BE ASSIGNABLE EITHER BY THE EMPLOYER (EXCEPT TO AN AFFILIATE
OF THE EMPLOYER (INCLUDING AVOCENT CORPORATION) IN WHICH EVENT THE EMPLOYER
SHALL REMAIN LIABLE IF THE AFFILIATE FAILS TO MEET ANY OBLIGATIONS TO MAKE
PAYMENTS OR PROVIDE BENEFITS OR OTHERWISE) OR BY THE EMPLOYEE.


 


6.12                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 


6.13                           INDEMNIFICATION.  IN ADDITION TO ANY RIGHTS TO
INDEMNIFICATION TO WHICH THE EMPLOYEE IS ENTITLED TO UNDER THE EMPLOYER’S OR
AVOCENT CORPORATION’S ARTICLES OF INCORPORATION AND BYLAWS, THE EMPLOYER AND
AVOCENT CORPORATION SHALL INDEMNIFY THE EMPLOYEE AT ALL TIMES DURING AND AFTER
THE TERM OF THIS AGREEMENT TO THE MAXIMUM EXTENT PERMITTED UNDER THE CORPORATION
LAWS OF THE STATE OF DELAWARE AND ANY OTHER APPLICABLE STATE LAW, AND SHALL PAY
THE EMPLOYEE’S EXPENSES IN DEFENDING ANY CIVIL OR CRIMINAL ACTION, SUIT, OR
PROCEEDING IN ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT, OR
PROCEEDING, TO THE MAXIMUM EXTENT PERMITTED UNDER SUCH APPLICABLE STATE LAWS.


 


6.14                           INDEMNIFICATION FOR SECTION 4999 EXCISE TAXES. 
IN THE EVENT THAT IT SHALL BE DETERMINED THAT ANY PAYMENT OR OTHER BENEFIT PAID
BY THE EMPLOYER OR AVOCENT CORPORATION TO OR FOR THE BENEFIT OF THE EMPLOYEE
UNDER THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY
ADDITIONAL PAYMENTS REQUIRED UNDER THIS AMENDMENT (THE “PAYMENTS”) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE
(THE “EXCISE TAX”), THEN THE EMPLOYER AND AVOCENT CORPORATION SHALL INDEMNIFY
THE EMPLOYEE FOR SUCH EXCISE TAX IN ACCORDANCE WITH THE FOLLOWING:


 


(A)  THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT FROM THE
EMPLOYER AND/OR AVOCENT CORPORATION EQUAL TO (I) ONE HUNDRED PERCENT (100%) OF
ANY EXCISE TAX ACTUALLY PAID OR FINALLY OR PAYABLE BY THE EMPLOYEE IN CONNECTION
WITH THE PAYMENTS, PLUS (II) AN ADDITIONAL PAYMENT IN SUCH AMOUNT THAT AFTER ALL
TAXES, INTEREST AND PENALTIES INCURRED IN CONNECTION WITH ALL PAYMENTS UNDER
THIS SECTION 2(A), THE EMPLOYEE RETAINS AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF THE EXCISE TAX.


 


(B)  ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION SHALL BE MADE BY
THE AVOCENT CORPORATION’S PRIMARY INDEPENDENT PUBLIC ACCOUNTING FIRM, OR ANY
OTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM REASONABLY ACCEPTABLE TO THE AVOCENT
CORPORATION AND THE EMPLOYEE (THE “ACCOUNTING FIRM”).  AVOCENT CORPORATION SHALL
CAUSE THE ACCOUNTING FIRM TO PROVIDE DETAILED SUPPORTING CALCULATIONS OF ITS
DETERMINATIONS TO THE

 

9

--------------------------------------------------------------------------------


 


EMPLOYER AND THE EMPLOYEE.  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL
BE BORNE SOLELY BY THE EMPLOYER.  FOR PURPOSES OF MAKING THE CALCULATIONS
REQUIRED BY THIS SECTION, THE ACCOUNTING FIRM MAY MAKE REASONABLE ASSUMPTIONS
AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE INTERNAL REVENUE CODE, PROVIDED THE ACCOUNTING FIRM’S DETERMINATIONS MUST BE
MADE WITH SUBSTANTIAL AUTHORITY (WITHIN THE MEANING OF SECTION 6662 OF THE
INTERNAL REVENUE CODE). THE PAYMENTS TO WHICH THE EMPLOYEE IS ENTITLED PURSUANT
TO THIS SECTION SHALL BE PAID BY THE EMPLOYER AND/OR AVOCENT CORPORATION TO THE
EMPLOYEE IN CASH AND IN FULL NOT LATER THAN THIRTY (30) CALENDAR DAYS FOLLOWING
THE DATE THE EMPLOYEE BECOMES SUBJECT TO THE EXCISE TAX.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

AVOCENT HUNTSVILLE CORP.:

 

 

 

 

 

By:

/s/ Doyle C. Weeks

 

 

Its:

Vice President

 

 

 

 

 

 

AVOCENT CORPORATION:

 

 

 

 

 

By:

/s/ John R. Cooper

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ R. Byron Driver

 

 

R. Byron Driver

 

10

--------------------------------------------------------------------------------